DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “node configured to receive/retrieve/compare/authenticate” in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “node configured to receive/retrieve/compare/authenticate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 11-20 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Benson et al. (US-20120260093).
a.	Referring to claims 1 and 11:
	Regarding claims 1 and 11, Benson teaches a method of efficient cryptographic third-party authentication of an asset transfer, the method comprising: receiving, at a process authentication node, transfer data relating to an asset transfer, wherein the transfer data includes at least a first authentication datum (Para 60…. authentication node receives data 608 relating to an asset transfer wherein the data includes authentication data); retrieving, by the process authentication node, from an instance of a secure listing, a first digitally signed assertion including at least a second authentication datum, wherein the first digitally signed assertion is generated by a data validator device as a function of information of a transferring entity (Para 60…. authentication node retrieves a second authentication data for authenticating the first authentication data); comparing, by the process authentication node, the at least a first authentication datum to the at least a second authentication datum; and authenticating, by the process authentication node, the transfer data as a function of the comparing of the at least a first authentication datum to the at least a second authentication datum (Para 60… comparing and validating the first and retrieved authentication data to authenticate the data transfer).  
a.	Referring to claims 2 and 12:
	Regarding claims 2 and 12, Benson teaches the method of claim 1 further comprising receiving a secure proof associated with the transferring entity (Para 51… receiving a secure proof of the client).  
a.	Referring to claims 3 and 13:
	Regarding claims 3 and 13, Benson teaches the method of claim 1, wherein the first digitally signed assertion identifies the data validator device (Para 27 and 60… HMAC comprising SIV identifying token).  
a.	Referring to claims 4 and 14:
	Regarding claims 4 and 14, Benson teaches the method of claim 3, wherein the first digitally signed assertion is generated by the data validator device using trusted hardware (Para 27 and 60…. hardware token).  
a.	Referring to claims 5 and 15:
	Regarding claims 5 and 15, Benson teaches the method of claim 1 further comprising determining a confidence level in the data validator device (Para 60… validating HMAC comprising SIV).  
a.	Referring to claims 6 and 16:
	Regarding claims 6 and 16, Benson teaches the method of claim 5, wherein determining the confidence level further comprises cryptographically validating a secure timestamp (Para 60… timestamp validation).  
a.	Referring to claims 7 and 17:
	Regarding claims 7 and 17, Benson teaches the method of claim 1, wherein the process authentication node and the data validator device are not connected by a network (Para 27 and 60…. token and server not connected).  
a.	Referring to claims 8 and 18:
	Regarding claims 8 and 18, Benson teaches the method of claim 1 further comprising cryptographically validating freshness of a local copy of the secure listing (Para 60… validation).  
a.	Referring to claims 9 and 19:
	Regarding claims 9 and 19, Benson teaches the method of claim 1, wherein the at least a second authentication datum further comprises a cryptographic hash of authentication information, and comparing the at least a first authentication datum to the at least a second authentication datum further comprises cryptographically hashing the at least a first authentication datum (Para 60…. authenticating HMAC comprising authentication data).  
a.	Referring to claims 10 and 20:
	Regarding claims 2 and 20, Benson teaches the method of claim 1, wherein comparing the at least a first authentication datum to the at least a second authentication datum further comprises retrieving the at least a second authentication datum from a locally stored instance of the secure listing (fig. 3 and Para 60…. authentication data locally stored on the server).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497